DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant's election with traverse of the invention of Group II directed to claims 9-15 in the reply filed on 07 December 2021 is acknowledged.  The traversal is on the grounds that the prior art of ILA (US 2013/0247949) does not disclose the shared technical features of “a first and a second active conductive thermoelectric element, each of the first and second active thermoelectric elements based on having a strip shape or bar shape and based on silicon, silicon composites, silicon alloys or metal-silicides” and that the structure of the interconnection zone being defined by a recrystallized zone is not present in the ILA reference as recrystallization cannot be accomplished in a nanostructured thin film multilayer of ILA.  This is not found persuasive because ILA teaches the first and second active thermoelectric elements have electrical conductivity (see paras [0008] [0017] and [0050]-[0051] see: the thermoelectric material have electrical conductivity) and further teaches the thermoelectric elements are a multilayer composite structure (para [0008]) including 2 which is believed to meet the limitation of being “based on … silicon composites”. Furthermore, ILA teaches the thermo electric elements having a planar thin-film shape considered to meet the limitation of having a “strip shape or bar shape” (para [0090]).  Applicant’s assertion that the thermoelectric elements of ILA do not have the claimed structure of the interconnection zone being defined by a recrystallized zone is not found persuasive as ILA at para [00127], [0064] and Fig. 2 teaches the alternating layers of the thermoelectric element are recrystallized resulting in nanocrystals 204 where these nanocrystals are present at the surface of the thermoelectric elements and thus between the electrical connection of the thermoelectric elements. Applicant’s further argument that claimed interface layer of the thermoelectric device has a thickness at which the tunneling effects of ILA are absent is considered moot as the recited limitations do not appear in either claims 1 or 9 and applicant’s arguments are thus not commensurate in scope with the claimed invention. As recited in the office action mailed 08 October 2021, the Groups of inventions I and II lack unity of invention as their shared technical feature is not a special technical feature as it does not make a contribution over the prior art in view of ILA as recited on pages 4-5 of that action.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-8 and 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim.

Status of Claims
Claims 9-15 are presently under examination as amended in applicant’s response dated 07 December 2021, claims 1-8 and 16-17 are withdrawn from consideration.
Claims 1-8 and 16-17 are rejected under 35 U.S.C. 112(b) as being indefinite as set forth below.
A search of the relevant field of art has not uncovered any further references over which the present elected claims are rejected. Claims 1-8 and 16-17 would most likely be allowable if rewritten to overcome the indefiniteness rejections set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


placing at least a first active thermoelectric element and a second active thermoelectric element in an assembly with a desired geometry of the thermoelectric device to be formed”.
It’s not clear if the “at least a first active thermoelectric element and a second active thermoelectric element” recited in lines 18-19 are new thermoelectric elements or are referring back to the “at least a first and a second active conductive thermoelectric element” recited in line 2 of claim 9. “where a claim directed to a device can be read to include the same element twice, the claim may be indefinite. Ex parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989).” See MPEP 2173.05(o) Double Inclusion. As such, the scope of claim 9 cannot be determined and is rendered indefinite.
 Claim 9 also recites “a first interconnection zone consisting of a first interconnection metal phase material and a first recrystallized thermoelectric element component phase material between said first surfaces of the first active thermoelectric element and the second active thermoelectric element” in lines 26-29. It’s not clear if the “a first interconnection zone consisting of a first interconnection metal phase material and a first recrystallized thermoelectric element component phase material” is a new interconnection zone of a new interconnection metal phase material and anew recrystallized thermoelectric element component phase or is referring back to the “an interconnection zone consisting of an interconnection metal phase material and a recrystallized thermoelectric element component phase material between the first and the second active thermoelectric element” defined in lines 5-7 of claim 9. As such, the scope of claim 9 cannot be determined and is rendered indefinite.


Claim 10 recites the limitation “the interconnection metal” but it’s not clear what this is meant to reference in claim 9 as claim 9 does not explicitly recite an interconnection metal. Claim 9 recites “an interconnection metal phase material”, “a first interconnection metal” “a first liquid interconnection metal” and “a first interconnection metal phase material”. It’s not clear if the limitation “the interconnection metal” is meant to reference one of these limitations or a different limitation. As such, the scope of claim 10 cannot be determined and is rendered indefinite.
Claim 10 recites the limitation “said silicon containing material” in line 4 but claim 10 lacks antecedent basis for this limitation in the claim, as neither claim 10 nor claim 9 from which claim 10 depends recites a silicon containing material. As such, the scope of claim 10 cannot be determined and is rendered indefinite.  

Claim 13 recites the limitation “the interconnection metal phase material is mainly based on at least one element from a group comprising Ag, Al, Ge, Sn, Zn, or mixtures or alloys of at least two elements from said group” which recites a Markush group of metals.
However, as recited in MPEP 2173.05(h):
A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include Id. at 1281. See also MPEP § 2111.03.
Claim 13 is rejected as indefinite as it recited selection from an open list of materials and it’s not clear what other alternative are intended to be encompassed by the claims.

Claim 14 recites the limitation “the interconnection metal” but it’s not clear what this is meant to reference in claim 9 as claim 9 does not explicitly recite an interconnection metal. Claim 9 recites “an interconnection metal phase material”, “a first interconnection metal” “a first liquid interconnection metal” and “a first interconnection metal phase material”. It’s not clear if the limitation “the interconnection metal” is meant to reference one of these limitations or a different limitation. As such, the scope of claim 14 cannot be determined and is rendered indefinite

Claim 15 recites the limitation “the interconnection metal” but it’s not clear what this is meant to reference in claim 9 as claim 9 does not explicitly recite an interconnection metal. Claim 9 recites “an interconnection metal phase material”, “a first interconnection metal” “a first liquid interconnection metal” and “a first interconnection metal phase material”. It’s not clear if the limitation “the interconnection metal” is meant to reference one of these limitations or a different limitation. As such, the scope of claim 15 cannot be determined and is rendered indefinite.

Allowable Subject Matter
Claims 9-15 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art of record does not teach or make obvious the claim 9 limitations of “the method comprising: placing at least a first active thermoelectric element and a second active thermoelectric element in an assembly with a desired geometry of the thermoelectric device to be formed, with a first interconnection metal arranged in between first surfaces where the first and second active thermoelectric elements are to be connected; heating the assembly of the first and second active thermoelectric elements to a first temperature above a solidification point of the first interconnection metal to create a first liquid interconnection metal while allowing constituents of the first and second thermoelectric elements to dissolve in the first liquid interconnection metal; cooling down the assembly in a controlled manner to form a first interconnection zone consisting of a first interconnection metal phase material and a first recrystallized thermoelectric element component phase material between said first surfaces of the first active thermoelectric element and the second active thermoelectric element”.
ILA discloses a thermoelectric conversion device comprising thermoelectric elements of a silicon containing material ([0034], Fig. 1 see: thermoelectric elements of multilayer structures of Au+SiO2/Ag+SiO2) and comprising an interconnection zone consisting of an interconnection metal phase material ([0053], [0055] Fig. 1 see: electrical contact layer 106 of silver or aluminum) and a recrystallized thermoelectric element component phase material between the first and the second active 
Yamashita et al (US 6,271,460) discloses silicon thermoelectric elements 1 and 3 pressed together with an Ag metal interconnect 5 at their interface at a temperature of 900 °C (Table 1). Yamashita does not teach a controlled cooling step and recrystallization step where the method includes “cooling down the assembly in a controlled manner to form a first interconnection zone consisting of a first interconnection metal phase material and a first recrystallized thermoelectric element component phase material between said first surfaces of the first active thermoelectric element and the second active thermoelectric element” as recited in claim 9 and thus does not make up for the deficiencies of ILA.
Sadatomi discloses a method of manufacturing a thermoelectric device comprising pressing and sintering Si-containing thermoelectric elements together (Figs. 12A-12C) where the Si-containing thermoelectric elements include recrystallized boundary phases (Fig. 9, [0044]) but does not recite the claimed interconnect and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726